Citation Nr: 1128248	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a back disability.  

3. Entitlement to an initial compensable rating higher than 10 percent before May 19, 2010, and an initial rating higher than 30 percent from May 19, 2010 for bilateral pes planus.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD
M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in November 2004 and in September 2007, of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal, a rating decision in April 2011 increased the rating for the service-connected bilateral pes planus to 30 percent, effective May 19, 2010.

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  At the hearing, the Veteran withdrew the claim of service connection for obesity and the claim for additional compensation due to a helpless stepchild. 

In October 2009, the Board remanded the claims for VA examinations to determine the etiology of the knee disability and back disability and the current level of severity of the service-connected bilateral pes planus.  The examinations were conducted in May 2010, however, the nexus opinions regarding the knee disability and back disability are inadequate.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claims of service connection for a right knee disability and for a back disability are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

From the effective date of service connection to February 8, 2008, bilateral pes planus was manifested by pain without marked deformity, pain on manipulation and use accentuated, swelling and characteristic callosities were not consistently shown; from February 8, 2008, bilateral pes planus is manifested excess pronation, pain, swelling, and characteristic callosities without marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent before February 8, 208, have not been met; the criteria for an initial rating of 30 percent, but not higher, from February 8, 2008, for bilateral pes planus have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5276 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In July 2007, the RO provided pre-adjudication VCAA notice on the underlying claim of service connection for bilateral pes planus.  Where, as here, the claim of service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, private medical records and records from the Social Security Administration.  In September 2002, the National Personnel Records Center verified that the Veteran's service treatment records are not available.  In April 2003, the Department of the Army confirmed that it did have the service treatment records.  In September 2004, the Veteran submitted copies of service treatment records in his possession.  




While the original service treatment records are unavailable, the Veteran is not prejudiced by this omission, as the issue being addressed on the merits is an initial rating for bilateral pes planus and focuses on the severity of the disability from the initial assignment of the disability rating, effective June 15, 2006, to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was afforded VA examinations in September 2004, August 2007, January 2008, and in May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran in September 2007 and in December 2008 questioned the adequacy of the VA examinations in August 2007 and January 2008, noting that the same examiner on both examinations did not adequately address pain, calluses, and deformity of his feet, the Board finds that the examinations are adequate as pain, calluses and bilateral foot deformity were addressed.  The VA examinations of record are adequate, as the reports provide sufficient detail to rate the service-connected disability. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca at 206.  

The service-connected bilateral pes planus has been rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, the criteria for a 10 percent rating are moderate impairment with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon and pain on manipulation and use of the feet, bilateral or unilateral.

The criteria for the next higher rating, 30 percent, are bilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

The criteria for the next higher rating 50 percent, are bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Evidence and Analysis

On VA examination of the feet in September 2004, the examiner noted that there was no callous formation, skin breakdown or unusual shoe-wear pattern.  

On VA examination in August 2007, the Veteran complained of pain with ambulation.  He reported no significant flare-ups if he did not walk or jog.  

Physical examination showed bilateral pes planus of the longitudinal arches.  The Veteran had normal appearing transverse arches.  He had no significant tenderness under the longitudinal arches.  He had normal gait, which was slow due to knee problems.  There were no calluses or unusual shoe wear pattern.  There was some edema on the dorsal surfaces.  There was normal alignment of the Achilles tendon both with and without weight bearing.  There was no significant valgus deformity of either the mid or hind foot and no significant hallux deformity.  




On VA examination in January 2008, the Veteran continued to have pain in his feet, noting that he only had pain forward to about the transverse arch of the metatarsophalangeal joints and all across the longitudinal arch.  He complained of flare-ups only with weight bearing.  He was able to stand or walk 15 minutes at a time.  

Physical examination showed the Veteran had bilateral pes planus of the longitudinal arches with relatively normal-appearing transverse arches.  He had no tenderness under the transverse arch directly.  He had tenderness under the longitudinal arch.  The examiner indicated that the Veteran noted some thickening of the skin on his heels and reported calluses, however the examiner was of the opinion that although the Veteran did have thickening of the skin over the heels he did not have corns or obvious calluses.  The examiner noted no usual shoe wear pattern or tissue breakdown.  There was questionable mild edema.  As for hammertoes, clawfoot or other deformity, the examiner found no specific abnormality of the dorsal surface of the arches.  He noted there was no significant deformity of the fore or hind foot and the Achilles tendon was noted to be normal.  

On a VA podiatry consultation on February 8, 2008, the Veteran complained of pain.  The examiner noted that the Veteran had moderately severe bilateral pes planus.  The calcaneal stance position was 6 degrees everted bilaterally.  There was 5 degrees of tibial varum which accentuated pronation during stance and gait.  There was excessive pronation in gait bilaterally.  There was marked erythema bilaterally as well as severe hyperkeratosis and fissuring of the heel.  The skin examination of the feet showed thick, scaly, dry skin with plaques.  X-ray showed plantar and retrocalcaneal spurring of both feet.  The examiner prescribed creams and indicated that heel calluses were trimmed.  VA progress notes in May 2008 and December 2008 continue to show complaints of heel pain and calluses.  






On VA examination in May 2010, the Veteran complained of aching and throbbing pain on the top of both feet.  When walking, he complained of burning and sharp pains on the ball of the foot.  The examiner noted a history of pain, swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance.  He noted the Veteran used shoe inserts and had thick calluses which needed to be shaved.  

Physical examination of the feet showed no instability or weakness, however painful motion, swelling, tenderness and abnormal weight bearing was noted.  The examiner indicated that there was mild edema, most prominent at the lateral malleolus.  Callosities were attributed to abnormal weightbearing.  There was callus formation on the entire plantar surface of the foot and thick callus across the heel.  
Non- weight bearing and weight bearing were normal.  There was no forefoot or midfoot malalignment.  As for pronation, there was mild pronation, an arch was present on non weight bearing but was not present on weight bearing.  There was pain on manipulation.  Mild hallux valgus was noted.  There also was a large area of hyperkeratosis at the medial right ankle and foot.  X-rays showed bilateral heel spurs and degenerative joint disease of the right first metatarsal.  

Ankle dorsiflexion of both feet was 0 degrees and ankle plantar flexion of the left was 0 to 45 degrees and ankle plantar flexion of the right foot was 0 to 35 degrees.  

After reviewing the foregoing, the Board finds that prior to February 8, 2008, the Veteran's pes planus is not shown to be characteristic of a severe condition for the assignment of a rating of 30 percent.  While the Veteran's complaints of pain upon ambulation were consistently reported, pain on manipulation or accentuated use was not indicated, there was no evidence of marked deformity and swelling and calluses were not consistently shown.  On VA examination in September 2004, in August 2007 and in January 2008, there were no calluses or unusual shoe wear pattern. 

Beginning with the VA podiatry consultation on February 8, 2008, the findings more nearly approximate the criteria for a 30 percent rating with evidence of excessive pronation, pain on use accentuated, swelling, and calluses.  



But the findings then and on VA examination May 2010 do not more nearly approximate or equate to the criteria for the next higher rating, 50 percent, namely, pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  

As on VA examination in May 2010, there was mild pronation deformity without extreme tenderness on of the plantar surfaces of the feet or marked inward displacement and severe spasms of the tendo achillis on manipulation.  While there was painful motion, there is no indication that there was additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of a service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is contemplated by the Rating Schedule under Diagnostic Code 5276, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for bilateral pes planus before February 8, 2008 is denied.  An initial rating higher of 30 percent, but not higher, from February 8, 2008, is granted, subject to the law and regulations, governing the award of monetary benefits.


REMAND

In September 2005, there were degenerative changes of the right knee by X-ray and in December 2005 a MRI showed degenerative joint disease of the right knee.  

In November 1998, x-rays of the back showed s degenerative changes and in April 1999 degenerative disc disease of the lumbar spine by x-ray was shown.  



In statements in support of his claims, the Veteran described right knee and back pain since service, which he associated long marches with heavy ruck sacks.  

On VA examination in May 2010, the diagnosis was degenerative joint disease of the knees and degenerative disk disease of the cervical and thoracolumbar spine.  The VA examiner provided negative nexus opinions regarding the Veteran's right knee disability and back disability based on the lack of treatment in service and found that the Veteran did not have a chronic right knee condition and chronic back condition due to service.  However, the examiner did not address the continuity of symptomatology.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  

Under these circumstances a new examination should be afforded to determine the etiology of the Veteran's current right knee disability and back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:  

Whether the Veteran's current right knee disability and back disability is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), related to service.  


The examiner is asked to comment on whether the there is an etiological relationship between the post-service findings of degenerative changes of the right knee by X-ray in September 2005 and of degenerative changes of the back by X-ray in November 1998 and the continuity the Veteran avers. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, please identify the other potential etiologies in the record, when the Veteran's experiences in service is not more likely than any other etiology to cause the Veteran's current right knee and back disabilities and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

2.  After the development has been completed, adjudicate the remaining claims of service connection.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


